Citation Nr: 0600336	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1. Entitlement to an increased initial evaluation for the 
service-connected hypertension, currently evaluated as 0 
percent disabling.  

2. Entitlement to an increased initial evaluation for the 
service- connected diabetes mellitus, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Paralegal Specialist


INTRODUCTION

The veteran had more than 19 years of active service, which 
he ended in July 1978.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and May 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York. 


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
characterized by diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more and continuous medication is required for 
control.

2.  The veteran's service-connected diabetes mellitus is 
characterized by the need for a regulation of activities. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 
7101 (2005).  

2.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.119, Diagnostic Code 7913 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via an October 2003 RO letter, the 
February and May 2004 rating decisions, and the June 2004 
statement of the case (SOC).  In addition, the October 2003 
RO letter, and the June 2004 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the October 2003 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial February and May 2004 AOJ decisions that are the 
basis of this appeal.

In this respect, the October 2003 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the February 
and May 2004 rating decisions, and the June 2004 SOC 
specifically explained to the appellant what the evidence 
must show in order to establish his entitlement to increased 
ratings.  Furthermore, although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
AOJ's October 2003 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the June 2004 SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Entitlement to Increased Initial Evaluations

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2005).

Hypertension

In this case, the veteran's hypertension is rated under 
Diagnostic Code 7101.  Under this code hypertension means 
that the diastolic blood pressure is predominantly 90mm., or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm. A 10 
percent rating is warranted for hypertension when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2005). 

Private medical reports dated in January, April, and July 
2003 show the veteran's blood pressure measurements were 
160/80, 170/80, 120/68, respectively.  

A December 2003 VA treatment record noted the veteran's blood 
pressure was 148/78, pulse was 68, respirations were 28, and 
pain scale was 0.  

In March 2004 the veteran received a VA medical examination 
to determine the severity of his hypertension.  The veteran 
reported a history of hypertension, first diagnosed in 1995, 
and denied experiencing symptoms including headaches.  The 
examiner noted the veteran believes his hypertension is in 
reasonably good control, although he occasionally experiences 
problems related to it, and that he was currently taking 
fosinopril and hydrochlorothiazide to treat it.  The examiner 
noted three blood pressure readings taken during the course 
of the examination-148/76, 132/70, and 135/70 mmHg.  The 
veteran's pulse rate was 59 beats per minute and regular.  
The veteran was diagnosed with hypertension.  

An April 2004 VA treatment record indicates the veteran's 
blood pressure as 122/62, pulse as 76, and respiratory rate 
as 16.  He was assessed with stable hypertension.  The 
veteran was noted as taking fosinopril and 
hydrochlorothiazide for his hypertension.  

The Board finds that a compensable rating under the existing 
rating code is not warranted.  The Board acknowledges that 
the evidence shows that there were two systolic readings of 
160 or more (recorded on private treatment records of January 
and April 2003).  However, there is no indication that the 
veteran had such readings predominantly.  In other words, 
other than on these two occasions, the veteran has not had 
systolic readings of 160 or more.  In addition, the evidence 
does not show that he has had diastolic pressure, 
predominantly or otherwise, of 100 or more. 

The Board acknowledges that the veteran's March and April 
2004 VA medical examinations indicate the veteran takes 
fosinopril and hydrochlorothiazide for his hypertension.  
However, the veteran's medical records generally do not show 
continual treatment with medications for his conditions with 
predominant blood pressure measurements meeting the rating 
criteria.  As such, the preponderance of the evidence is 
against the claim on appeal.  The award of a compensable 
evaluation for the service-connected hypertension under the 
criteria of Diagnostic Code 7101 is denied.  

Diabetes Mellitus

The veteran is seeking a higher disability rating for his 
service-connected diabetes mellitus.  He essentially contends 
that his diabetes mellitus is more severe than is 
contemplated by the 20 percent evaluation currently assigned 
under the criteria of DC 7913.  

Under that code, a 20 percent evaluation is assignable where 
the diabetes requires insulin and a restricted diet; or oral 
hypoglycemic agents and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See id. 

A January 2003 private medical report noted the veteran 
reported that he believed his multiple medical problems were 
well controlled.  The veteran was assessed diabetes mellitus 
requiring insulin.  In addition, private treatment records 
dated in March and April 2003 note the veteran's diet permits 
him to eat small amounts of whatever he wishes, and that he 
experiences occasional dizziness, numbness and tingling in 
his extremities.  

In December 2003 the veteran received a VA dental 
examination, in which the examiner noted diabetes that was 
not well controlled.  The examiner recommended the veteran be 
prescribed insulin.  

In March 2004, the veteran received a VA medical examination 
for his hypertension.  The examiner noted a medical history 
of diabetes mellitus, negative for diabetic ketoacidosis.  
The veteran reported experiencing hypoglycemic episodes, 
occurring approximately once or twice a month, and taking 
insulin since January 1995.  However, the Board notes that no 
hospitalizations related to these episodes were reported.  
The veteran was diagnosed with type 2 diabetes mellitus, and 
with clinical evidence of diabetic neuropathy, diabetic 
retinopathy, and diabetic nephropathy with proteinuria.  
There was also evidence of diabetic microvascular disease in 
the feet.  The examiner opined that the veteran has poorly 
controlled insulin-requiring type 2 diabetes mellitus that at 
least as likely as not is aggravated by depression and its 
effects.  Furthermore, the examiner attributes the veteran's 
reported sexual dysfunction to diabetes mellitus and the 
associated neuropathy.  

An April 2004 VA treatment record indicates a history of 
diabetes that is controlled by medication and an 1800-calorie 
American Diabetes Association diet.  The report notes the 
veteran's blood sugars are controlled and that he uses his 
medication as needed.  

The Board finds that the evidence does not indicate that the 
veteran's diabetes required the need for the regulation of 
activities.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against granting an increased rating under the criteria of DC 
7913.  In essence, the Board concludes that the veteran's 
diabetes mellitus is manifested by restricted diet and by 
required insulin, but not by regulation of activities.  

The Board also notes that the criteria for the assignment of 
a 60 percent rating requires insulin, restricted diet, and 
regulation of activities and involves episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  And the Board 
acknowledges that the veteran has reported experiencing 
hypoglycemic episodes, occurring approximately once or twice 
a month.  However, there is no indication that he has had 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

In summary, the Board finds that the preponderance of the 
credible and probative evidence is against the assignment of 
an evaluation in excess of 20 percent for the service-
connected diabetes mellitus.  Thus, the benefit sought on 
appeal is denied.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) are 
warranted.  In the instant case, however, there has been no 
showing that each of the service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of higher ratings on a schedular 
basis.  Referral of this case for consideration of extra- 
schedular evaluations is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable rating for the service-connected 
hypertension is denied.  

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.  


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


